The permission given by the Federal Power Commission to install flashboards on the Troy Dam was nothing more or less than permission. It meant that so far as the United States government was concerned, it had no objection to the applicant making this use of the dam. In the same way, it might have given permission to an individual to walk over it. If he did any damage in walking over it, or any damage in putting up the flashboards, that was his own lookout, for which he would have to pay. The applicant was not obliged to put up any flashboards for any purposes of the United States government; it was solely his own affair; he could do it or not just as he pleased. The Commission merely said: "We have no objection." I do not see how the power of the Commission is involved in this litigation.